 216DECISIONSOF NATIONALLABOR RELATIONS BOARDMcManus Chevrolet,Inc. and American Federationof Professional Salesmen.Case 13-CA-9249December16, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN, AND ZAGORIAUpon a charge filed by the American Federationof Professional Salesmen, herein called the Union,theGeneralCounsel for the National LaborRelationsBoard,by the Regional Director forRegion 13, issued a complaint dated August 4, 1969,againstMcManus Chevrolet, Inc., herein called theRespondent,allegingthattheRespondent didengage in andisengagingin unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing wereduly served on Respondent.With respect to the unfair labor practices, thecomplaintalleges,in substance, that on June 5,1969, a majority of the employees in a unit foundappropriate by the Regional Director of Region 13of the National Labor Relations Board,' in a secretballot election conducted under the supervision oftheRegional Director, designated and selected theUnion as their representative for the purposes ofcollectivebargaining, and on June 13, 1969, saidRegionalDirectorcertifiedtheUnion as theexclusive collective-bargaining representative of theemployees in said unit. The complaint furtheralleges that since on or about July 3, 1969, and atall times thereafter, the Respondent did refuse, andcontinues to refuse, to bargain collectively with theUnionastheexclusivecollective-bargainingrepresentative of its employees. On August 13, 1969,theRespondent filed its answer, admitting in part,and denying in part, theallegationsof the complaintand presenting an affirmative defense.On August 21, 1969, the General Counsel filedwith the Board a Motion for Summary Judgmentallegingthat there are no factualissueswhich wouldwarrant a hearing. Thereafter, on August 26, 1969,theBoard issuedanordertransferringtheproceeding to the Board and notice to show cause.On September 10, 1969, the Respondent filed itsopposition to motion for summary judgment.Pursuantto the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardmakes the following:'Decision and Direction of Election issuedMay 9, 1969, in Case13-RC-11841 (not published in NLRB volumes)RULINGS ON THE MOTION FOR SUMMARYJUDGMENTIn its opposition to the General Counsel's Motionfor Summary Judgment, the Respondent contends,insubstance, that theUnion is not a labororganizationwithin the meaning of the Act and,therefore, the underlying representation proceedingswhichcertifiedtheUnionareinvalid.TheRespondent contends that those proceedings arebased on the decision inSchmerler Ford, Inc.,'inwhich the Board incorrectly found the Union to be alabor organization within the meaning of the Act.The Charging Party, Respondent, and Counsel forthe General Counsel have stipulated that the Unioninvolved in the present case is the same organizationwhich was involved inSchmerler Ford, Inc., supra.The parties further stipulated that the entire recordinCase 13-RC-11841, the representation caseunderlying the present case, with respect to the issueof labor organization, and the antitrust argument beincorporated by reference into the instant record,includingthetestimony,documents,motions,pleadings, and orders.In its answer in the present case the Respondentadmits that on or about July 3, 1969, the Unionrequested the Respondent to bargain collectivelywith respect to rates of pay, wages, hours ofemployment, and other terms and conditions ofemployment, and that commencing on or about July3, 1969, Respondent has refused to bargain with theUnion.In its defense,Respondent contends that theUnion herein is not a labor organization within themeaning of the Act because it engaged in pricefixing contrary to the Sherman Act which causedtheUnion to lose its status as such a labororganization.Accordingly, Respondent argues thattheUnion is not the exclusive bargainingrepresentative of all of the employees in the unitinvolved inasmuch as the underlying representationcasewas invalid because of the Union's lack ofstatus as a labor organization within the meaning oftheAct. This is the same argument made by theRespondent and rejected by the Regional Director inthe underlying representation case. It is also thesame argument rejected by the Board inSchmerlerFord, Inc., supra.InSchmerler Ford, Inc., supra,involving thesame Union with which we are here concerned, theBoard, in affirming the Trial Examiner's Decision,found that the Union is a labor organization withinthe meaning of the Act, and further found that theUnion has been and has remained the exclusiverepresentativeof the employees involved in thatseriesof cases for the purpose of collectivebargaining with respect to wages, hours, and otherterms and conditions of work within the meaning ofSection 9(a) of the Act. Finally, the Board affirmed1175 NLRB No. 90.180 NLRB No. 44 MCMANUS CHEVROLET, INC.theTrialExaminer's finding and conclusion thatthere was a violation of Section 8(a)(5) and (1) ofthe Act under facts substantially similar to the factsinvolved herein.Similarly,in the representation caseout of which the instant case grew, the RegionalDirector found that the Union involved is a labororganization within the meaning of Section 2(5) ofthe Act.Thus, the Respondent in the present case does notcontend that it has any newly discovered orpreviously unavailable evidence to present.Instead,itseeks to relitigate contentions made prior to andrejectedintheBoard'sDecisioninCase13-RC-11841,theunderlying representation case,and fully considered and rejected by the Board inSchmerlerFord,Inc.,supra.InasmuchasRespondent has already litigated such contentions, ithas not raised any issue which is properly triable inthis proceeding.3As all material issues have been previouslydecided by the Board, or admitted by Respondent initsanswer to the complaint,there are no mattersrequiringahearingbeforeaTrialExaminer.Accordingly, theGeneralCounsel'smotion forsummary judgment is granted.On the basis of therecord before it,the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is an Illinois corporation engaged intheretailsaleand distribution of automobiles,trucks,and related products in Chicago, Illinois.Respondent, in the course and conduct of itsbusiness operations, annually sold and distributedautomobiles, trucks, and related products valued inexcess of $500,000, of which products valued inexcess of $100,000 were shipped to its plant directlyfrom locations outside the State of Illinois.Respondent admits, and we find,that Respondentis,and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDTheAmericanFederationofProfessionalSalesmen is a labor organizationwithinthe meaningof Section 2(5) of the Act.217All automobile and truck salesmen employed attheEmployer'sChicago,Illinois,location,excluding office and plant clericals, automobilemechanics, semi-skilled help, parts departmentemployees, guards and supervisors as defined inthe Act, and all other employees.B.The CertificationOn June 5, 1969, a majority of the employees ofRespondentin said unit,in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 13, designated the Union astheir representative for the purpose of collectivebargainingwith Respondent, and on June 13, 1969,the Union was certified as the collective-bargainingrepresentative of the employees in said unit andcontinuesto be such representative.C. TheRequest to Bargain and Respondent'sRefusalCommencing on or about July 3, 1969, andcontinuing to date, the Union has requested and isrequestingRespondent to bargain collectively withtheUnion as the exclusive collective bargainingrepresentativeoftheemployeesintheabove-describedunit.Since July 3, 1969, andcontinuingtodate,Respondent has refused andcontinues to refuse to bargain collectively with theUnionastheexclusivecollective-bargainingrepresentative of all employees in said unit.Accordingly,we find that the Union was dulycertifiedby the Board as the collective-bargainingrepresentative of the employees of Respondent inthe appropriate unit described above and that theUnion at all times since June 13, 1969, has been andnow is the exclusive bargaining representative of allthe employees in the aforesaid unit, within themeaning of Section 9(a) of the Act. We further findthat Respondent has since July 3, 1969, refused tobargain collectively with the Union as the exclusivebargainingrepresentative of its employees in theappropriate unit. By such refusal Respondent hasengaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEIII.THEUNFAIR LABOR PRACTICESA. The UnitThe followingemployeesconstituteaunitappropriate for collective-bargaining purposes withinthe meaning of Section9(b) of the Act:'E-Z Davies Chevrolet,161NLRB 1380.The acts of Respondent set forth in section III,above, occurring in connectionwithits operations asdescribed in section I, above, have a close,intimate,and substantial relation to trade, traffic, andcommerce among the several States and tend to leadtolabordisputesburdeningandobstructingcommerce and the free flow of commerce. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and(1) of the Act,we shall order that itceaseand desist therefrom,and upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit and,ifan understanding is reached,embodysuch understanding in a signed agreement.Inorder to insure that the employees in theappropriate unit will be accorded the services oftheirselectedbargainingagent for the periodprovidedby law,we shall construe the initial year ofcertificationasbeginningonthedatetheRespondent commences to bargain in good faithwith the Union as the recognized bargainingrepresentative in the appropriate unit.SeeMar-JacPoultry Company,Inc.,136 NLRB785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd.328 F.2d 600(C.A. 5), cert.denied379 U.S.817;BurnettConstructionCompany,149NLRB1421, enfd. 350 F.2d 57 (C.A. 10).CONCLUSIONS OF LAW1.McManus Chevrolet, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.TheAmerican Federation of ProfessionalSalesmen is a labor organizationwithin themeaningof Section 2(5) of the Act.3.The following unit is an appropriate unit forthepurposes of collective bargaining within themeaning of Section9(b) of the Act:All automobile and truck salesmen employed attheEmployer'sChicago,Illinois,location,excluding office and plant clericals, automobilemechanics, semi-skilled help, parts departmentemployees, guards and supervisors as defined inthe Act,and allother employees.4.Since June 13, 1969, the Union has been theexclusive representative of all the employees in theaforesaidappropriateunitforthepurposes ofcollective bargaining within the meaning of Section9(a) of the Act.5.By refusing on or about July 3, 1969, and at alltimes thereafter to bargain collectively with theUnion as the exclusive bargaining representative ofalltheemployeesintheappropriateunit,Respondent has engaged in and is engaging in unfairlabor practices within themeaningof Section 8(a)(5)of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing employeesinthe exercise of the rights guaranteed them inSection 7 of the Act,and hastherebyengaged inand isengagingin unfair labor practices within themeaningof Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithin themeaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,McManus Chevrolet, Inc., Chicago,Illinois,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages,hours, and other terms and conditions ofemploymentwiththeAmericanFederationofProfessional Salesmen as the exclusive bargainingrepresentativeof its employees in the followingappropriate unit.All automobile and trucksalesmenemployed attheEmployer'sChicago,Illinois,location,excluding office and plant clericals, automobilemechanics,semi-skilledhelp,parts departmentemployees, guards and supervisors as defined inthe Act, and all other employees.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed to them by Section 7 of theAct.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if anunderstandingisreached,embodysuchunderstandingin a signed agreement.(b)Post at its place of business copies of theattached notice marked "Appendix."4 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 13, after being duly signed by theRespondent's representative, shall be posted by theRespondent immediately upon receipt thereof, andbemaintainedby it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced,or covered by any other material.(c)Notify saidRegionalDirector for Region 13,inwriting,within 10 days from the date of thisDecision and Order, what steps Respondent hastaken to comply herewith.'In the event that the Board'sOrder isenforced bya Judgment of aUnited States Court of Appeals,the words in the notice reading"Postedby Orderof the NationalLaborRelations Board" shall be changed to read"Posted pursuant to a Judgmentof the UnitedStatesCourt of AppealsEnforcing an Order of the National Labor Relations Board." MCMANUS CHEVROLET, INC.APPENDIXNOTICE TOEMPLOYEESPosted by Order of the National Labor RelationsBoard, an agency of the United States GovernmentWE WILL NOT refuse to bargain collectively with theAmerican Federation of Professional Salesmen as theexclusiverepresentativeof the employees in thebargaining unit described below.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rightsguaranteedthem by Section 7 of the Act.WEWILL,uponrequest,bargainwiththeabove-named Union, as the exclusive representative ofallour employees in the bargaining unit describedbelow with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, if anunderstanding is reached, embody such understandingin a signed agreement.The bargaining unit is:All automobile and trucksalesmenemployed at theEmployer'sChicago, Illinois, location, excluding219officeand plant clericals, automobilemechanics,semi-skilled help, parts department employees, guardsand supervisors as defined in the Act, and all otheremployees.DatedByMCMANUS CHEVROLET,INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby any othermaterial.Any questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice,881U.S.Courthouse and FederalOfficeBuilding, 219SouthDearbornStreet,Chicago,Illinois60604,Telephone312-353-7570.